Citation Nr: 0029013	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-00 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
retropatellar pain syndrome, left knee.

2.  Entitlement to an increased (compensable) rating for 
retropatellar pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1992.

This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In May 2000 the RO denied the veteran's claim for service 
connection for a back condition, to include as secondary to 
his service-connected bilateral knee disability.  As no 
notice of disagreement and substantive appeal appear of 
record, this issue is not before the Board.  See 38 C.F.R. 
§ 20.200 (1999); Marsh v. West, 11 Vet. App. 468, 470 (1998); 
Garlejo v. Brown, 10 Vet. App. 229, 232 (1997); see also 
38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The veteran's left knee retropatellar pain syndrome is 
manifested by subjective complaints of pain and "giving 
way" with no objective evidence of recurrent subluxation or 
lateral instability, limitation of either flexion or 
extension (including as due to pain), or X-ray evidence of 
arthritis.

2.  The veteran's right knee retropatellar pain syndrome is 
manifested by subjective complaints of pain and "giving 
way" with no objective evidence of recurrent subluxation or 
lateral instability, limitation of either flexion or 
extension (including as due to pain), or X-ray evidence of 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
retropatellar pain syndrome, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.14, 4.20, 4.27, 4.31 and 4.71a, Diagnostic Code 5299-5257 
(1999).

2.  The criteria for an increased (compensable) rating for 
retropatellar pain syndrome, left knee, have not been met.  
38 U.S.C.A. . §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.14, 4.20, 4.27, 4.31 and 4.71a, Diagnostic Code 5299-5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's increased rating 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented claims which are not inherently implausible, 
inasmuch as a mere allegation that a service-connected 
disability has increased in severity is sufficient to 
establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 623 (1992).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claims and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In August 1993, the RO granted service connection for 
retropatellar pain syndrome on the basis of the service 
medical records reflecting the veteran's complaints of knee 
pain and the finding of chronic knee pain on the separation 
examination.  

An October 1997 private right knee X-ray report contains 
findings of no sign of any fracture, dislocation, joint 
effusion, arthritic change, or other abnormality.  An October 
1997 private treatment report contains notations the veteran 
complained of bilateral knee pain, and reported that his 
right knee "gave out."  There had been no trauma.  No 
swelling was reported, but popping was reported.  Upon 
examination the right knee was noted to be painful, but range 
of motion was noted to be good, with no instability, heat, or 
redness.  The impression was right knee pain, and, among 
other recommendations, the veteran was advised to lose 
weight.  A private November 1997 treatment report contains 
notations that the veteran's gait was within normal limits; 
that could heel and toe walk, but with right knee pain; that 
he had full range of motion of the bilateral knees; that pain 
on palpation was noted in the right knee medial joint line; 
that no swelling was found; that a positive drawer sign was 
found; that a negative Lachman's sign was found; that a 
positive McMurray's sign was found; that a positive Apley's 
sign was found on the right knee; that a negative varus-
valgus stress test was found, but with pain in the medial 
joint line of the right knee; and that questionable effusion 
was found on the right knee.  The impression was right knee 
medial meniscus tear with pain on palpation of the medial 
joint line.  The plan called for an MRI of the right knee.  
As noted below, however, a December 1997 private MRI report 
of the right knee contains an impression of no ligamentous or 
meniscal injury identified.

During the veteran's November 1997 VA orthopedic examination, 
which examination was conducted by a Medical Doctor, the 
veteran reported that; he was currently on no medication for 
his knees; he had pain in both knees, particularly on the 
medial aspects; he had difficulty going up and down stairs; 
he was unable to run; he was unable to lift more than 100 
pounds; he had no pain behind the kneecaps; he does not use a 
cane, crutches, or knee braces; he has had no surgery on 
either knee; he is currently employed by VA as a file clerk; 
and he has lost no time from work due to his knees.

Upon physical examination the veteran was found to be able to 
walk on his toes and heels, with pain while walking on his 
heels.  He could fully squat.  Range of motion of both knees 
was found to be 0 degrees extension and 140 degrees flexion.  
No swelling or effusion was found.  Tenderness was found on 
movement of the patella of the right knee, over the medial 
aspect of the joint, particularly over the tibia and the 
medial joint line.  Diffuse atrophy of the right knee 
quadriceps was found.  The circumference of the right thigh 
was found to be 16 1/2 inches, while the left was 17 1/2 inches.  
No instability was found in the right knee, and the anterior 
drawer test was noted to be negative.

No swelling, effusion, or tenderness on movement was found in 
the left knee.  Tenderness was elicited over the medial 
aspect of the left knee, over the tibia, and to a lesser 
degree over the joint line.  No gross instability was noted 
in the left knee.  Pain and tenderness in both knees was 
noted to be symmetrical.  A November 1997 VA X-ray report of 
the knees contains an impression of no significant bone or 
joint abnormality.  The diagnoses were: (1) retropatellar 
pain syndrome not evident on this examination; and (2) 
chronic knee pain, bilateral, with tenderness elicited over 
the medial aspect of the joint, bilaterally, with normal X-
ray.  More likely bilateral knee strain.

A December 1997 private MRI (magnetic resonance imaging) 
report of the right knee contains an impression of no 
ligamentous or meniscal injury identified.

During the veteran's January 1999 personal hearing at the RO 
he testified that: he had been employed by VA as a file 
clerk, GS-3, for about 5 years; he is receiving no current 
treatment for his knees; that he has lost about 10-20 days of 
work due to his knees; that his job involves stooping, 
bending, and lifting files, for about 6-6 1/2 hours per day, 
after which he has pain in the medial joint line of each 
knee; that the rest of his day is spent walking and desk 
work; that he can walk 1-3 miles without pain; that he can 
run only 1/4 mile, and that this limits his job opportunities; 
that he can stand for about 3 hours without pain; that he has 
no knee pain while sitting; that his right knee hurt more 
than his left; that he has constant tenderness in that knee; 
that his knees have given out, but not frequently; that he 
has popping in both knees, more so with the right knee than 
the left; that he has difficulty going up stairs; that a 
Kaiser physician had told him he shouldn't lift more than 30 
pounds; that extreme cold and humidity affect his knees; that 
driving long distances causes right knee pain; that he had 
pain in both knees on the day of the hearing, since the 
temperature was below zero degrees; that both VA and Kaiser 
physicians had told him he did not really have patellofemoral 
syndrome, but that they did not render any different 
diagnoses; that he had physical therapy for his knees in 
service; that his VA job functions have been modified due to 
his knees and a back disability; that he has more knee 
symptoms at the end of a work day; that his knees did not 
swell, but were just tender; that a long rest, like a 
weekend, alleviated his knee symptoms; that his knees did 
swell; that he occasionally soaked and rubbed down his knees; 
and that he wanted physical therapy for his knees.

During a January 1999 VA orthopedic examination, which report 
contains a notation that a Medical Doctor conducted the 
examination, the veteran reported that, over the past several 
months he had been doing more squatting and lifting, which 
has caused increased bilateral knee pain; that his knees get 
sore and tender, mostly patellofemoral, when he goes up and 
down stairs and squats; that it's a constant ache, rather 
than having flare-ups; and that he has had no knee surgery, 
wears no brace, uses no cane, and takes no medication for his 
knees.  Upon physical examination the examiner noted the 
veteran ambulated without difficulty, that he could heel and 
toe walk, and could partially squat.  A "little bit of 
anterior knee pain and a little bit of patellofemoral pain 
and a slight amount of patellofemoral crepitation with 
motion" was found.  No effusion was noted, no medial or 
lateral joint line pain was identified on the right knee, but 
a "little bit of medial joint line tenderness" was noted in 
the left knee.  "Excellent" range of motion of both knees, 
from 0 degrees extension to 140 degrees flexion, was found.  
McMurray's sign was noted to be negative, and both knees were 
found to be stable to medial, lateral, anterior and posterior 
testing.  A January 1999 VA X-ray report of the knees 
revealed an impression of no significant bone pathology of 
both knees.  The diagnosis was bilateral patellofemoral 
syndrome.

Initially, the Board notes that 38 C.F.R. § 4.71, Plate II, 
indicates that the normal range of motion of the knee is 0 
degrees of extension and 140 degrees of flexion.

The RO has rated the veteran's bilateral knee disability, by 
analogy, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Where the particular disability for which the veteran is 
service connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  An analogous rating may only be 
assigned where the service-connected disability is not listed 
in the rating schedule.  38 C.F.R. § 4.27; see also 
Lendenmann, 3 Vet. App. at 349-50; Pernorio, 2 Vet. App. at 
629.

Under DC 5257, which rates other impairment of the knee, 
recurrent subluxation or lateral instability, slight 
subluxation or lateral instability is rated 10 percent, 
whereas moderate and severe subluxation or lateral 
instability are rated 20 and 30 percent, respectively.  There 
is, however, no current objective clinical evidence, either 
VA or private, of recurrent subluxation or lateral 
instability of either knee, and a December 1997 MRI revealed 
no ligamentous or meniscal injury.  The Board finds that, in 
the absence of any current objective clinical evidence of 
instability or subluxation, there is no impairment within the 
meaning of DC 5257; thus, a compensable rating is not 
warranted under this code for either knee.  As noted above, 
in every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 

The Board next considers other potential rating criteria.  
Initially, it must be observed that the directions of 
VAOPGCPREC 23-97, which held that a veteran who has arthritis 
and instability of the knee may be rated separately under 
DC's 5003 and 5257, is not applicable, as there is no X-ray 
evidence of arthritis of either knee.  In the absence of X-
ray evidence of arthritis, evaluation of limitation of knee 
motion may be considered under Diagnostic Codes 5260 and 
5261. 

As the veteran's range of knee motion has been consistently 
been found to be to 0 degrees extension and to 140 degrees 
flexion, his ratings under the criteria of Diagnostic Codes 
5260 and 5261 are noncompensable for either knee.  Flexion 
must be limited to 45 degrees for a 10 percent rating, and to 
30 degrees for a 20 percent rating, under Diagnostic Code 
5260.  His ratings under the criteria of Diagnostic Code 5261 
would also be noncompensable, as extension must be limited to 
10 degrees for a 10 percent rating, and to 15 degrees for a 
20 percent rating, under this code.  In considering the 
veteran's range of knee motion the Board noted that there was 
no objective evidence to show that the veteran has any 
limitation of motion due to pain, incoordination or any other 
symptom so as to support a compensable rating for these 
joints.  38 C.F.R. § 4.45 provides that the factors of 
disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; 
VAOPGCPREC 9-98; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Here, one VA examination report notes diffuse atrophy of the 
right knee quadriceps, as compared to the left, of 1 inch.  
There is no objective clinical evidence, however, of 
reduction of movement or excess movement of the joints in 
different planes due to weakened movement, excess 
fatigability, incoordination, swelling, atrophy, deformity, 
or pain on movement.  There is no private or VA objective 
clinical evidence of pain on movement.  Indeed, on VA 
examination in January 1999, the veteran's subjective 
complaints of knee pain were noted; however, on objective 
evaluation the veteran was observed to ambulate without 
difficulty and knee motion was described as excellent.  Thus, 
compensable ratings based upon limitation of motion due to 
pain or the other factors noted herein are not warranted for 
either knee.  

Accordingly, the Board finds that preponderance of the 
evidence is against the veteran's claim for increased 
(compensable) ratings for retropatellar pain syndrome of 
either knee.  In determining a rating for a disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be legal error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
Board's selection of a diagnostic code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

In reaching this decision the Board has also considered the 
question of whether the veteran's service-connected knee 
disabilities, standing alone, presented an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 406, 412 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service-connected 
disabilities, as to render impractical the application of the 
regular schedular standards.  The veteran, while offering 
conflicting statements in January 1999 as to any time lost 
from work due solely to his knees, has also noted a back 
problem which he appears to lump together with his knees as 
sources of disability and interference with employment.  He 
has submitted no evidence from his employer or any health 
care provider indicating he has lost any time from work due 
solely to his service-connected bilateral knee disability.  
There are also no hospitalization reports whatsoever of 
record.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).


ORDER

An increased (compensable) rating for retropatellar pain 
syndrome, left knee, is denied.

An increased (compensable) rating for retropatellar pain 
syndrome, right knee, is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 

